STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

SUPERIOR Court DIVISION
COUNTY OF MECKLENBURG 19-CVS-558
PAMELA WASHINGTON,
Plaintiff,
V. COMPLAINT
(Jury Trial Demanded)

THE CHARLOTTE-MECKLENBURG
HOSPITAL AUTHORITY d/b/a ATRIUM
HEALTH f/k/a CAROLINAS HEALTHCARE
SYSTEM,

Defendant.

 

 

COMES NOW Plaintiff Pamela Washington complaining of Defendant The Charlotte-
Mecklenburg Hospital Authority d/b/a Atrium Health f/k/a Carolinas HealthCare System and
alleges as follows:

PARTIES

1, Plaintiff Pamela Washington (‘“Plaintiff’ or “Washington”) is an adult citizen and
resident of Charlotte, Mecklenburg County, North Carolina.

2. Upon information and belief, Defendant The Charlotte-Mecklenburg Hospital
Authority d/b/a Atrium Health f/k/a Carolinas HealthCare System (“Defendant” or “Atrium”) is a
nonprofit corporation, organized under the laws of the State of North Carolina, with its principal
office and place of business located at 1000 Blythe Boulevard, Charlotte, North Carolina, 28203.

3. At all relevant times, Defendant was an “employer” within the meaning of Title
VIL, 42 U.S.C. § 2000e(b); ADAAA, 42 U.S.C. § 12111(5); and all other applicable state and

federal laws alleged herein.

Exhibit A
1

Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 1 of 32
4. At all relevant times, Plaintiff was an “employee” as defined by Title VII, 42 U.S.C.
§ 2000e(f); ADAAA, 42 U.S.C. § 1211 1(4); and all other applicable state and federal laws alleged
herein.

5. At all relevant times, Defendant employed 500 or more employees.

JURISDICTION AND VENUE

6. This Court has personal jurisdiction under N.C. Gen. Stat. § 1-75.4 as the
Defendant, upon information and belief, has been and is engaged in substantial activity within
Mecklenburg County, North Carolina.

7. This Court has subject matter jurisdiction in that the damages to Plaintiff as a result
of the acts or omissions of Defendant causing damages to Plaintiff occurred in North Carolina.
The amount in controversy is in excess of $25,000.

8. Venue is proper in this Court under N.C. Gen. Stat. § 1-79 as, upon information
and belief, Defendant conducted and continues to conduct business in Mecklenburg County, North
Carolina.

ADMINISTRATIVE PROCEDURES

9, Plaintiff timely submitted her first Charge of Discrimination against Defendant
with the Equal Employment Opportunity Commission (“First EEOC Charge”) on July 19, 2016,
alleging discrimination and retaliation based on Plaintiff's sex and race in violation of Title VII of
the Civil Rights Act of 1964, as amended, (“Title VII”); and discrimination and retaliation based
on Plaintiffs disability in violation of Title I of the Americans with Disabilities Act Amendments
Act of 2008 (““ADAAA”).

10. After Plaintiff filed the First EEOC Charge, Defendant removed Plaintiff from her

position and refused to engage in a meaningful interactive process to determine reasonable

2
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 2 of 32
accommodations. Defendant retaliated against Plaintiff for engaging in protected activity, and
Plaintiff therefore filed a second charge with the EEOC on December 5, 2016, alleging retaliation
and discrimination based on race, sex, and disability in violation of Title VII and the ADAAA
(“Second EEOC Charge”).

11. Defendant issued Plaintiff a final written counseling shortly after the Second EEOC
Charge was filed, and then terminated Plaintiff's employment without notifying her. Defendant
again discriminated and retaliated against Plaintiff based on her race, sex, and disability and for
engaging in protected activity, and Plaintiff filed her third charge with the EEOC on July 7, 2017
(“Third EEOC Charge”) and filed an Amended Charge on October 18, 2017.

12. On or about October 15, 2018, Plaintiff received Notices of Right to Sue from the
FEOC entitling her to commence this action within (90) days of her receipt of the notices for the
Second and Third EEOC Charges.

13. On January 7, 2019, Plaintiff filed, and the Clerk issued a Civil Summons to be
Served with Order Extending Time to File Complaint. Plaintiff also filed an Application and Order
Extending Time to File Complaint the same day, which was granted and extended her time to file
the Complaint by twenty (20) days pursuant to Rule 3 of the North Carolina Rules of Civil
Procedure.

14. _— Plaintiff now timely files this Complaint.

15. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action.

3
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 3 of 32
BACKGROUND
Atrium/CHS

16. Defendant is Charlotte’s largest healthcare provider and employer. It also operates
hospitals and healthcare facilities across North Carolina, South Carolina, and Georgia, with
approximately 65,000 total employees.

17. Prior to arebranding process completed in 2018, Defendant was known as Carolina
HealthCare Systems (“CHS”)

18. Upon information and belief, Defendant engages in a policy, pattern, and practice
of denying reassignment as an accommodation to employees who, because of a disability, can no
longer perform the essential functions of their current position, with or without reasonable
accommodation. Instead, the employee has ninety (90) days on their own to find a job.

19. Upon information and belief, Defendant engages in a policy, pattern, and practice
of terminating employees with disabilities after 90 days if they are not able to obtain another
position by applying and competing for vacant positions for which they are qualified in violation
of the ADAAA.

20. Upon information and belief, Defendant also has a pattern and practice of failing to
accommodate employees with disabilities who can perform the essential functions of their current
position with reasonable accommodation. Instead, upon further information and belief, Defendant
removes the employees from their current position and gives them an ultimatum of either (1)
placing them on unpaid leave until they can return to work and perform their job without any
accommodation, or (2) giving them 90 days to apply and compete for another job with the hopes
of being hired to a position they can work without accommodation. Upon information and belief,

if the employee does not find a job within 90 days, they are terminated.

4
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 4 of 32
21. | Upon information and belief, by having a pattern and practice of placing persons
requesting accommodation on unpaid leave instead of accommodating them in their current
position, Defendant essentially tries to force those employees to quit.

22. Upon information and belief, Defendant has a policy, pattern, and practice of
requiring employees to be “100%” able to work without any accommodations, and of forcing
employees who request accommodations out of the workplace to negatively impact them so they
will quit.

23. Upon information and belief, Defendant has a pattern and practice of failing to
engage in the interactive process in violation of the ADAAA.

24. Upon information and belief, Defendant has a pattern and practice of claiming the
requested accommodations pose an undue hardship when they do not and will not provide the
employee with the reasoning behind the decision or provide any alternatives that would allow the
employee to remain in their position.

25. The purpose of the ADAAA is to allow reasonable accommodations so employees
can perform the essential functions of their current positions and remain employed.

26. Defendant has a Return to Work with Medical Restrictions (HR-4.10) (“CHS HR-
4.10”) policy which states:

A team member may be unable to return to their regular job at the end of the 90 day

temporary transitional assignment benefit. In this instance, the team member’s situation

will be reviewed. During this review, the team member may be placed on leave of absence.

The need may exist for the team member to enter into a job with permanent modifications.

Approved team members will be assigned by a Transition Services coordinator in finding

a position. At this time, the possible need for Americans with Disabilities act of 1990

(ADA) accommodations will be considered. (Policy 4.02, Disabilities: Team Members &

Persons Applying for Jobs).

If a position is not found within 90 days after working with the Transition Services
coordinator and whether or not a temporary assignment is found, unfortunately the

5
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 5 of 32
employment relationship with CHS will end unless accommodations (sic) necessary to
comply with the ADA.

27. Upon information and belief, Defendant has a pattern and practice of interpreting
and applying the language of CHS HR-4.10 to employees with disabilities who request
accommodations as follows in a manner that excludes the phrases “At this time, the possible need
for Americans with Disabilities act of 1990 (ADA) accommodations will be considered” and
“unless accommodations (sic) necessary to comply with the ADA.”:

A team member may be unable to return to their regular job at the end of the 90 day
temporary transitional assignment benefit. In this instance, the team member’s situation
will be reviewed...Approved team members will be assisted by a Transition Services
coordinator in finding a position... If a position is not found within 90 calendar days after
working with the Transition Services coordinator and whether or not a temporary
assignment is found, unfortunately the employment relationship with CHS will end.

28. Upon information and belief, Defendant changes the term, “may be placed on a
leave of absence,” to “will be placed on a leave of absence” when they decide to retaliate or
discriminate against an employee.

29. Upon information and belief, Defendant claims HR 4.10 is a legitimate, non-
discriminatory reason to terminate an employee with disabilities. Upon information and belief,
Defendant has a pattern and practice of using this policy as pretext to terminate employees with
disabilities.

Plaintiff

30. Plaintiff'is a Black/African American female with disabilities and is thus a member
of protected classes.

31. Plaintiff worked in healthcare for over 22 years.

32. Plaintiff started working for Defendant in April 2006 as a Clinical Nurse I in

Defendant’s Radiology Department at Mercy Hospital (“Mercy Radiology”). Plaintiff was a

6

Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 6 of 32
Certified Radiology Nurse (“CRN”) from 2012 to October 2016. The CRN credential is not
required for the position.

33. At the time of Plaintiff's employment, Mercy Radiology had four nurses per shift
to provide coverage in interventional radiology (“IR”); computed tomography (“CT”); Diagnostic;
Ultrasound; Nuclear Medicine; and Magnetic Resonance Imaging (“MRI”).

34. Mercy Radiology was also staffed with a technologist, technologist aides, and two
in-house, on-duty physicians.

35. The Clinical Nurse I position requires that the employee be able to walk, stand, sit,
reach, stoop, bend, push, pull, and lift thirty-five (35) pounds, but a Clinical Nurse in Radiology
does not and is not required to constantly walk or stand non-stop throughout an entire shift.

36. The nurses can sit throughout their shift. For example, while in IR, the nurse can
sit or stand while monitoring a patient’s blood flow and pressure; any nurse can sit or stand while
getting a patient ready for a procedure; the nurse assigned to post-op will sit for most of the entire
shift unless responding to call bells or going over discharge paperwork; in CT cases requiring
moderate sedation, the nurse can sit or stand to complete the process.

37. A Clinical Nurse at Mercy Radiology is not required to stand for the entire shift.

38. A Clinical Nurse at Mercy Radiology is permitted to sit for extended periods.

New Supervisor

39. In or around September 2014, Michael Cudd (“Mr. Cudd”) (white male) became
Plaintiff's supervisor.

40. In 2014, Plaintiff had a wage and hour dispute with Defendant which was resolved
in or around October 2014. Upon information and belief, Mr. Cudd and other decisionmakers and

Human Resources personnel had knowledge of Plaintiff's wage complaint and resolution.

7
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 7 of 32
41. Shortly after Plaintiff's wage and hour complaint and resolution, Mr. Cudd began
retaliating against Plaintiff when she requested an accommodation in the form of a modified work
schedule in January 2015 after a partial hospitalization due to her disability. Plaintiff needed a
modified schedule to attend doctor’s appointments during a period of severe depression triggered
by an incident involving domestic violence and was diagnosed with major depressive disorder,
anxiety, and ADHD, which substantially limited major life activities, including but not limited to:
sleeping, concentrating, focusing, organizing or completing paperwork, interacting with others,
and fatigue.

42. Mr. Cudd mockingly and repeatedly referred to Plaintiff's J anuary 2015 reasonable
accommodation request as her “little magic.”

43. Mr. Cudd refused the accommodation, treated her more harshly than her white,
non-disabled coworkers, and changed her schedule from an 8:00am to 7:30am start time, although
Plaintiff told him the earliest time she could drop her son off at school was 7:30am. Upon
information and belief, Mr. Cudd was aware that Plaintiff's son has autism.

44. Mr. Cudd was also aware that the earliest time Plaintiff could drop her son off at
school was 7:30am and knew this schedule change would cause Plaintiff to be late for work. When
Plaintiff was late, Mr. Cudd threatened to give her a written warning. Plaintiff pointed out that if
he gave her a written warning for tardiness, then he should warn the other tardy staff as well.

45. Plaintiff's white, non-disabled coworkers were treated more favorably while Mr.
Cudd placed Plaintiff under increased scrutiny. Upon information and belief, Plaintiff's two white,

non-disabled male and female coworkers were frequently tardy, but were not reprimanded.

8
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 8 of 32
46. In response to Plaintiff stating the staff should be treated equally, Mr. Cudd ripped
up the written warning. Upon information and belief, Mr. Cudd and Defendant then sought other
ways to retaliate and discriminate against Plaintiff.

Medical Leave of Absence and Requested Accommodations

47. In March 2016, Plaintiff requested and received a medical leave of absence to
undergo reconstructive surgery on her foot and ankle to reconstruct them after a severe injury.

48. While the surgery was successful, complications occurred during the healing
process, Plaintiff was diagnosed with chronic pain syndrome with ongoing soft tissue disorders,
itself a disability.

49. In early May 2016, Plaintiff's doctor determined that Plaintiff had sufficiently
recovered to return to work on May 18, 2016, but she was temporarily limited to sit down work as
she continued her recovery.

50. Plaintiff submitted the requested accommodation and her doctor’s note to
Defendant. In response to Plaintiff's requested accommodation, Defendant told her that she could
not return to Mercy Radiology until she was 100% recovered, and then placed her on temporary
assignment at the Pediatric Resource Center.

51. The Pediatric Resource Center provides assistance to children, including children
who have been sexually abused.

52. The Pediatric Resource Center assignment was difficult for Plaintiff given her
recent experience with domestic violence and made it difficult for her to manage her depression.
This type of work triggered a relapse of Plaintiff's depression.

53. Inor around June 2016, Plaintiff called Mr. Cudd and explained she was having a
difficult time at the Pediatric Resource Center, informed him of her upcoming doctor’s

appointment, and requested to return to Radiology.
9
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 9 of 32
54. On June 16, 2016, her only restriction/request for accommodation was no standing
or walking for more than 30 minutes per hour. Mr. Cudd denied her request. Defendant would
not allow her to return to Radiology until she was 100%.

55. Plaintiff worked in the Pediatric Resource Center from approximately May 28 to
June 27, 2016.

56. Plaintiff's psychiatrist requested that Plaintiff be permitted to return to Mercy
Radiology or be reassigned to a vacant position since she needed a position not focused primarily
on victims of domestic violence or sexual abuse. On or about June 29, 2016, Plaintiff submitted a
Request for Reasonable Accommodation for a 5-day leave of absence, to return to Mercy
Radiology, or, if they would not return her to Mercy Radiology, reassignment to a vacant position.

57. While Defendant granted Plaintiffs request to leave the Pediatric Resource Center,
she was required to take unpaid leave for nearly a month before the transfer to a new department
could be completed at the end of July 2016. Again, upon information and belief, Defendant was
trying to make Plaintiff quit by forcing her to take extended unpaid leave when she was willing
and able to work.

58. On July 28, 2016, as Plaintiff continued to recover from her surgery, she provided
Defendant with a renewed and updated request for accommodation to allow her to return to Mercy
Radiology. Her request included three reasonable accommodations: use of a knee scooter while
working, flexibility to attend physical therapy appointments, and ability to rest for 2-4 minutes as
needed. Defendant denied her request to return to Mercy Radiology maintaining that she had to
be at 100% without needing accommodations before she could return. Defendant denied the

accommodations and claimed without explanation that they posed an undue hardship.

10
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 10 of 32
59. On July 31, 2016, Plaintiff's temporary transfer to Teen Health Connection was
completed and Plaintiff spent nearly a month in this department. Teen Health Connection is a
healthcare practice that provides medical and mental healthcare and prevention and health
education services for adolescents aged 11 to 22. Upon information and belief, the requested
accommodations did not pose an undue hardship. She learned the job and did it well.

60. Plaintiff was praised for doing great work at Teen Health Connection. They needed
her and she loved the work.

61. Atthe end of August 2016, Defendant informed Plaintiff her temporary assignment
expired, and she would not be allowed to remain in TEEN Health Connection. Upon information
and belief, Teen Health Connection still needed Plaintiff's assistance, but Defendant refused to
aliow her to remain.

62. Upon information and belief, Defendant filled the role at Teen Health Connection
with someone outside of Plaintiff’s protected classes.

63. On September 15, 2016, Plaintiffs doctor provided a letter stating Plaintiff could
return to work and perform the essential functions of her job with Mercy Radiology with the
following reasonable accommodations: (1) permitted to sit for 15 minutes intermittently; (2)
infrequent use of a knee scooter when swelling and discomfort demanded; and (3) avoid excessive
stair and ladder climbing. The note said there was no specific lifting restriction and that Plaintiff
was able to lift 35 pounds as required ofa clinical nurse. Defendant again denied Plaintiff's request
to move back to Mercy Radiology. The alternative requested accommodation was reassignment

to a vacant position.

11
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 11 of 32
64. Defendant claimed that providing Plaintiff the requested accommodation would
cause Defendant undue hardship but provided no explanation for how the accommodation would
be an undue hardship.

65. | Upon information and belief, the accommodation did not cause undue hardship.

66. Defendant provided Plaintiff with two options: (1) unpaid leave of absence until
October 31, 2016 or (2) accept reassignment to Transition Services for 90 days.

67. Upon information and belief, Defendant’s two limited options represent a policy,
pattern, and practice of failing to engage in the interactive process with employees requesting
reasonable accommodations for disabilities, and upon information and belief, were also in
violation of the ADAAA.

68.  Defendant’s policy, pattern, and practice is discriminatory, retaliatory, and
designed to create pretext to terminate employees requesting reasonable accommodations for
disabilities after an arbitrary period of ninety (90) days.

69. Employees placed in Transition Services are required to submit their applications,
follow-up with their assigned counselor, and bear the responsibility of finding a job at any of
Defendant’s facilities within 90 days. If they do not find a job within 90 days, Defendant
terminates their employment.

70. By the practices Defendant follows, Defendant has created policies and practices
that enable it to terminate rather than accommodate persons with disabilities.

71. On October 21, 2016, Plaintiff's doctor again provided an evaluation to Defendant
of Plaintiff's condition. He stated that Plaintiff could return to work without restrictions, only

requiring occasional, fifteen minutes of sitting as necessary for increased pain and swelling.

12
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 12 of 32
72. Defendant denied Plaintiff's requested accommodation and claimed the doctor’s
note was contradictory. Defendant required Plaintiff to choose between going on unpaid leave or
leaving her position at Mercy Radiology and competing for a position through Transition Services.
Again, Defendant’s response demonstrated an arbitrary policy or practice unresponsive to her
request for reasonable accommodation.

73. On or about November 10, 2016, Plaintiff's doctor provided additional clarification
to assist her return to Mercy Radiology after Defendant unreasonably requested clarification. The
doctor described Plaintiff's condition, stating that she would not need more than fifteen minutes
per hour of seated work if necessary, and that would only occur at intervals. Plaintiffs doctor
further stated she could perform her job without further modifications and that he expected her
condition to gradually improve over time. It was explained to Defendant that this did not mean
that Plaintiff would be required to sit for blocks of 15 minutes, nor did it mean she would need to
sit for 15 minutes of every hour.

74. Not only is Plaintiff's doctor familiar with the requirements of Plaintiff's position
because of his own medical practice, but he is also a leading expert in the area of orthopedic care.

75. Defendant again denied Plaintiff's requested accommodation and asserted that her
condition had not improved since September 2016.

76. ‘Plaintiff went from requiring 15 minutes of seated work per hour to only needing
15 minutes of seated work as necessary for increased pain and swelling.

77. Defendant refused to provide Plaintiff with explanations for why it would be unable
to accommodate her request, preventing her from understanding what was required for her to return
to Mercy Radiology.

78. Defendant refused to consider any alternatives to its two proposed options.

13
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 13 of 32
79. Defendant’s claimed need for clarification from Plaintiffs doctor regarding
Plaintiff's condition was also unnecessary as Plaintiffs doctor had provided sufficient detail to
Defendant to permit Plaintiff's return to Mercy Radiology.

80. On Nov. 15, 2016, Defendant informed Plaintiff that it would no longer hold her
position at Mercy Radiology open and that she would be required to report to Transition Services
if she wanted to remain an employee with Defendant.

81. After Plaintiff was placed in Transition Services, she was not permitted to return to
work until she was terminated on June 1, 2017.

DISCRIMINATION AND RETALIATION

82.  Defendant’s refusal to engage in the interactive process, failure to accommodate,
and continued mistreatment of Plaintiff ended Plaintiff's employment.

83. Plaintiffs three EEOC charges provided Defendant with the opportunity to address
the discrimination and retaliation and to revise its policies and practices to make them compliant
with the law, but no corrective action was taken. Instead, Defendant’s discriminatory and
retaliatory actions against Plaintiff increased.

Race and Sex Discrimination

84. In 2008-2009, Plaintiff requested and received an accommodation to sit after
complications during her pregnancy. Plaintiff was able to perform all of her job responsibilities
each day up to and including the day she went into labor.

85. Plaintiffs supervisor at the time had no issue with her requested accommodation
to be permitted to sit while performing her duties at Mercy Radiology.

86. | When Plaintiff requested a leave of absence in 2015 , it was Mr. Cudd, who replaced
the previous supervisor, who started mocking Plaintiff's 2015 accommodation by calling it her

“little magic.”
14
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 14 of 32
87. | Mr. Cudd is a white male.

88. Mr. Cudd did not demonstrate this same type of hostility towards another white
female employee who had requested, and was granted, a similar accommodation due to a back
injury. He also treated a white male employee more favorably than Plaintiff.

89. For three years, ending in May 2017, another white nurse at Mercy Radiology had
requested and received an accommodation to allow her to sit during all procedures. Upon
information and belief, Defendant and Mr. Cudd permitted this accommodation, did not impose
any restrictions, and did not require her to take a medical leave of absence until she was 100%.

90. Upon information and belief, Defendant did not claim any undue hardship by
allowing this nurse to spend most of her shift sitting.

91. At the same time that Defendant was demanding Plaintiff, an African-American
female, be back to 100% before allowing her to retum to Mercy Radiology, Defendant was
allowing a white nurse to sit for periods far in excess of what Plaintiff requested and Defendant
denied.

Disability Discrimination

92. Defendant was aware, since Plaintiffs First EEOC Charge, that Plaintiff was
asserting discrimination based on her race, sex, and disability as well as retaliation but continued
to maintain and dispute that she is disabled within the meaning of the ADAAA.

93. Defendant, however, repeatedly denied Plaintiffs requests to return to Mercy
Radiology until she was 100% or until she could work without accommodations. Defendant
obviously regarded Plaintiff as disabled and used that as a basis for refusing to allow her to return

to work.

15
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 15 of 32
94. Despite notice, Defendant did not take any steps to correct Mr. Cudd’s hostility
towards Plaintiff. Instead, Defendant also treated Plaintiff negatively by refusing to engage in the
interactive process in good faith when Plaintiff requested reasonable accommodations.

95. Initially, Defendant placed Plaintiff on temporary assignment when her doctor
indicated Plaintiff would require sit down work only. However, Defendant could have
accommodated Plaintiff's request and allowed her to continue working at Mercy Radiology
because another white nurse was permitted to sit for each procedure for approximately three years.
Defendant also could have placed her back to work in Teen Health since they needed her there and
she was good at it.

96. It was a non-issue to Defendant for the other white nurse to sit down during her
shifts. Her white coworker did not have to ask to sit down. If she needed to sit, she could easily
just sit down, and did so most of her shifts.

97. However, Defendant made it an issue for Plaintiff because Defendant chose to
discriminate, fail to accommodate, and retaliate against her.

98. Plaintiffs requests for accommodations were reasonable based on the
accommodations provided to other white male and female nurses in Radiology and how the
department operated.

99. Plaintiff continued to update Defendant with her improving condition throughout
2016, but Defendant continued to maintain that Plaintiff could not return to Mercy Radiolo gy until
she was at 100%. Upon information and belief, by requesting Plaintiff to be at 100%, Defendant
was refusing to allow her to return to work until she was no longer disabled and no longer required

accommodation.

16
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 16 of 32
100. The condition that Plaintiff recover 100% was an excuse by Defendant to prevent
her from returning to Mercy Radiology although she was able to meet the job requirements of a
CRN without reaching a full 100% recovery.

101. Defendant never offered to transfer Plaintiff to another position, even though she
was willing and qualified for many available positions, including the TEEN Health Connection
where she was placed temporarily and where she had worked successfully.

102. Defendant’s ultimatum that Plaintiff go on unpaid leave or compete for and find
another job within ninety (90) days was insufficient to qualify as engaging in the interactive
process as Defendant would not consider any alternatives, and only served as a means for them to
discriminate, retaliate, and terminate Plaintiff and, upon information and belief, other employees
who requested reasonable accommodations for disabilities. Defendant was trying to get Plaintiff
to quit.

Retaliation

Failure to Provide Counselor

103. As part of Transition Services policy, Plaintiff was supposed to be assigned a
counselor to assist her in finding a new position. Defendant failed to provide Plaintiff with the
name of the counselor for two weeks.

Retaliatory Final Counseling

104. On January 13, 2017, Defendant ignored its progressive discipline policy and issued
Plaintiff a final counseling for “Unsatisfactory Performance.” A final counseling is the last step
in the corrective action process before termination. The individuals present included Mr. Cudd,
Philip Schreibman, and Megan Johnston, who all had knowledge of Plaintiff's request for
accommodation and protected activities, and, upon information and belief, her prior wage and hour

complaint. They wanted to get rid of Plaintiff and went to great lengths to do it.

17
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 17 of 32
105. The final counseling specifically stated that Plaintiff had not completed her Annual
Compliance Education (“ACE”) training modules “‘as of October 14, 2016” even though they knew
full well that she completed them on October 15, 2016, and they did not bother to issue the
counseling until January 13, 2017. The final counseling was not given to Plaintiff until almost
three months after she already completed the training modules and renewed her BLS, allowing
Defendant ample time to recognize Plaintiff's completion.

106. Defendant’s blatant refusal to acknowledge that she already completed the ACE
modules and renewed her BLS in October 2016 was disingenuous, discriminatory, and retaliatory.

107. Although Plaintiff should not have been disciplined for her BLS lapsing while she
was on medical leave, Defendant failed to follow its progressive discipline policy of first giving a
verbal counseling, then written counseling, and then a final counseling—they went straight to the
final counseling despite the fact Plaintiff had completed her ACE module training and renewed
her BLS certification several months before the final counseling.

108. Philip Schreibman, Senior Human Resources Consultant, told her that the period to
complete the ACE modules and BLS certification had been extended for other employees on
medical leave.

109. However, Defendant never informed Plaintiff that the deadline to complete these
items could be extended while she was on medical leave. She was not so notified until J anuary
13, 2017, after they already expired.

110. Although she should not have been required to complete them while on medical
leave, Plaintiff completed the ACE training modules on October 15, 2016 while she was on leave

and renewed her BLS Certification in October 2016.

18
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 18 of 32
111. It was unnecessary for Defendant to issue the final counseling to Plaintiff because
both items were completed in October 2016 three months prior to the January 13, 2017 counseling,
and they could have simply given her an extension due to her being on medical leave.

112. The Director suggested a resolution process, which Plaintiff followed by submitting
a written Resolution Procedure Form on or about January 20, 2017. Plaintiff submitted the form
and indicated that she believed the counseling was further retaliation for her requests for reasonable
accommodation and filing EEOC Charges, and that the true purpose was to prevent her from
obtaining another job with Defendant, to try to make her quit, or set her up to get fired.

113. However, the final counseling was upheld on or about February 9, 2017. Upon
information and belief, the Director also knew about her prior wage and hour complaint.

114. Upon information and belief, the written counseling was issued solely to retaliate
against Plaintiff for her requested accommodations and protected EEO activity.

115. The final counseling was also issued only a month after Plaintiff filed her Second
EEOC Charge. Upon information and belief, Defendant received notice of the Second EEOC
Charge shortly before giving the final counseling to Plaintiff.

116. Upon information and belief, this final counseling appeared in Plaintiff's personnel
file and has been available to potential hiring managers within Defendant. Plaintiff did not get any
job interviews after the counseling was issued.

117. Upon information and belief, Defendant added the final counseling to Plaintiffs
file and on the system to either: 1) make her ineligible for a new position, 2) dissuade any potential

managers from hiring her, or 3) to try and get rid of her.

19
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 19 of 32
118. Upon information and belief, Plaintiff was unable to obtain any employment
internally with Defendant prior to termination as a result of her disability, her protected EEO
activities, and the retaliatory final counseling in her personnel file.

Failure to Hire/Failure to Reassign Plaintiff to Vacant Positions

119. Plaintiff applied for 29 positions for which she was qualified. She had 4 interviews
but was not selected despite her qualifications. Upon information and belief, these positions were
filled with candidates outside of Plaintiff's protected classes. Plaintiff did not get interviews after
the final counseling was issued to her.

120. Defendant failed to reassign Plaintiff because of her race, sex, disabilities, because
Defendant regarded her as disabled, and in retaliation for her EEO activities.

121. Reassigning Plaintiff to a vacant position for which she was qualified would not
have been an undue hardship for Defendant.

Failure to Notify Plaintiff of Termination

122. On June 28, 2017, Plaintiff was not able to log in to the employee portal since her
user name and password were not recognized. She called tech support for assistance and was told
that she could not login because she was no longer an employee.

123. June 28, 2017 was the first time Plaintiff was informed of her termination.

124. Upon information and belief, Defendant terminated Plaintiff on May 20, 2017 but
did not contact or provide notice to Plaintiff. Defendant later claimed it mailed a termination letter
to Plaintiff, but the letter was returned undeliverable. Plaintiff did not receive the letter or any
notice of her termination because Defendant mailed it to the wrong address. Upon information
and belief, Defendant did not make any other attempt to notify Plaintiff or her counsel of her

termination. Upon further information and belief, Defendant had Plaintiffs correct address on file

20
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 20 of 32
and could have contacted her by phone but chose not to do so. Defendant also knew Plaintiff was
represented by counsel but failed to notify her counsel of her termination.

125. The first correspondence to Plaintiff related to her termination was the letter
informing her of the availability of COBRA insurance, which she received July 1, 2017.

126. Upon information and belief, Defendant claimed it terminated Plaintiff pursuant to
CHS HR 4.10-Policy, as set forth below:

A team member may be unable to return to their regular job at the end of the 90 day

temporary transitional assignment benefit. In this instance, the team member’s situation

will be reviewed...Approved team members will be assisted by a Transition Services
coordinator in finding a position... If a position is not found within 90 calendar days after
working with the Transition Services coordinator and whether or not a temporary
assignment is found, unfortunately the employment relationship with CHS will end.

CHS HR 4.10-Policy.

Punitive Damages and Defendant's Intentional Conduct

127. Plaintiff and the EEOC gave Defendant multiple opportunities to stop, change, and
correct its discriminatory and retaliatory treatment of Plaintiff as well as its discriminatory policies
or discriminatory or retaliatory application of those policies, but Defendant adamantly and
deliberately refused to comply with state and federal laws.

128. Defendant had actual notice that Plaintiff's doctor recommended a reduced request
for accommodation based on her improvements as her recovery progressed, yet they still refused
to accommodate her even though they knew she could perform the essential functions of her job
in Radiology with reasonable accommodation as supported by the documentation provided by her
doctor.

129. Defendant rejected Plaintiffs updated and reduced request for reasonable
accommodations on the basis that she could not return to Radiology unless she could perform the
work without any accommodations whatsoever. Defendant is aware of, deliberately indifferent to,

21
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 21 of 32
or recklessly disregarded the fact that this does not fulfill its obligation to engage in the interactive
process and violates the ADAAA.

130. Defendant conditioned Plaintiffs employment on her being free from any
disability, although her requested accommodations did not result in any undue hardship to
Defendant.

131.

Defendant decided that it would not accommodate Plaintiff's requests, no matter

how minimal and reasonable, even as her restrictions and right foot/ankle strength improved over

 

 

 

 

 

 

 

 

 

 

 

 

 

time:
Date Requested Accommodation CHS Response
April 2006 — | None
January 2015
January 2015 | Requested modified work schedule | Supervisor Mike Cudd refused the accommodation,
due to poor sleep and concentration | changed her schedule, and treated her more harshly than
issues her non-disabled coworkers
March 2016 Leave of absence for reconstructive | Leave of absence until May 2016
surgery on right foot/ankle and
recovery
5/18/2016 Return to work form filed which | Cannot return to Radiology until “100%”
included the doctor’s restrictions Temporary assignment to Pediatric Resource Center
Sit down work only, limit standing
and walking
6/16/2016 No standing or walking for more | Cannot return to Radiology until “100%”
thirty minutes Continued temporary assignment to Pediatric Resource
Center, provide update with doctor’s note within two
weeks
6/29/2016 5 day leave of absence to address | Leave granted
difficulty focusing at work,
inability to sleep due to assignment | Moved from Pediatric Resource Center to Teen Health
in Pediatric Resource Center Connection to begin 07/25/2016, unpaid until that date
Requested move from Pediatric
Resource Center
7/28/2016 Use of knee scooter, flexibility to | Denied
attend physical therapy sessions,
and rest periods of 2-4 minutes as
need
8/18/2016 Use of knee scooter, flexibility to | Denied
attend physical therapy sessions,
and rest periods of 2-4 minutes as
need
22

Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 22 of 32

 
 

 

 

 

 

 

 

 

 

 

8/31/2016 Use of knee scooter, flexibility to | Temporary assignment expired. Still needed in Teen
attend physical therapy sessions, | Health but not allowed to stay. Options: (a) return to
and rest periods of 2-4 minutes as | Radiology with no accommodations or (b) apply for open
need positions in other departments.

9/15/2016 Intermittent sitting for 15 minutes | Denied. Undue hardship claimed but not explained.
an hour as needed for swelling,
throbbing in foot region. Infrequent | Options presented: (a) unpaid leave of absence until
use of a knee scooter for mobility. | 10/31/2016 or (b) accept reassignment to Transition
Avoid excessive __ stair/ladder | Services for 90 days.
climbing. No specific lifting
restriction. Able to lift 35 pounds as
required of a clinical nurse.

Alternative: reassignment

10/21/2016 Occasional 15-minute periods of | Denied. Undue hardship claimed but not explained.
sitting as necessary for increased
pain/swelling. No other restrictions. | Options presented: (a) unpaid leave of absence until

10/31/2016 or (b) accept reassignment to Transition
Alternative: reassignment Services for 90 days.

11/07/2016 Brief periods of sitting as | Denied. Undue hardship claimed but not explained.
necessitated by pain/swelling; 15-
minute max in any hour. Avoid | Options presented: (a) unpaid leave of absence until
excessive lifting/stair climbing. 10/31/2016 or (b) accept reassignment to Transition

Services for 90 days.
Alternative: reassignment

11/15/2016 Brief © periods of sitting as | Clinical Nurse I position in Radiology will not be held
necessitated by pain/swelling; 15- | open; 90 days to find another job within CHS
minute max in any hour. Avoid
excessive lifting/stair climbing.

Alternative: reassignment
132. Plaintiff and her doctor clarified all of this to Defendant in writing and made it very

clear to Defendant that she was not asking for any lifting restrictions since she could fulfill the

known job requirement of lifting 35 pounds as well as the other requirements of her job.

133.

Clinical Nurses in the Radiology department do not lift patients. Any required

lifting is completed by an automatic lift machine.

134.

Plaintiff's requests were reasonable and necessary for her, and so minor that

Defendant cannot plausibly claim it was unable to accommodate without undue hardship.

23

Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 23 of 32
135. Defendant adamantly and even rudely refused to accommodate Plaintiff numerous
times, and failed to engage in the interactive process despite Plaintiff's repeated efforts to engage
in that process.

136. Defendant belittled and disrespected Plaintiff to embarrass and humiliate her, and
to get her to quit.

137. Defendant discriminated against Plaintiff because of her disability, regarded her as
disabled, but also retaliated against her because she made prior requests for disability
accommodations, and also because she filed charges with the EEOC saying as much.

138. Upon information and belief, Defendant also knew that in the past, Plaintiff
required Defendant to pay her earned but unpaid wages in a wage and hour dispute.

139. Defendant not only refused to let Plaintiff work in Radiology because she was
disabled and not “100%,” but also simultaneously denied and reserved the right to challenge that
Plaintiff was disabled within the meaning of the ADAAA — Defendant cannot have it both ways.

140. Defendant has actual notice that Plaintiff is a skilled clinician who cares deeply
about her practice and her patients. She was an employee for Defendant in the Radiology
Department for more than ten years. She simply wanted to return to her work in the Radiology
Department with reasonable accommodation or be allowed to remain in Teen Health, instead of
being forced to take unpaid leave, made to apply and compete for other positions, and ultimately
terminated.

141. Defendant was obligated to either: 1) allow her to return to Radiology, 2) allow her
to continue working in Teen Health, or 3) reassign her to a vacant position for which she was
qualified with or without reasonable accommodation. None of these requests posed an undue

hardship. Defendant failed to accommodate Plaintiff, failed to engage in the interactive process,

24
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 24 of 32
forced her into extended, unpaid leave, and forced her to find another job or be terminated, then
ultimately terminated her after failing to reassign her or hire her to vacant positions for which she
was qualified with or without reasonable accommodation.
COUNT I
(Title VI, 42 U.S.C. § 2000¢ et seg. — Discrimination and Retaliation
Based on Race and Sex)

142. The allegations of the previous paragraphs are realleged and incorporated herein
by reference.

143. Defendant regularly employed more than fifteen (15) employees at all relevant
times.

144, Plaintiff is an African American female and is thus a member of a protected class
based on her race and sex.

145. Defendant, through its agents, employees, and supervisors, engaged in unlawful
discrimination against Plaintiff, and failed to accommodate her disabilities, based on her race and
Sex.

146. Atall relevant times, Plaintiffs supervisor was a white male.

147. Once Mr. Cudd became Plaintiff's supervisor, he started questioning Plaintiff's
requested accommodations, placed Plaintiff under increased scrutiny, changed her schedule, and
issued a retaliatory final counseling.

148. Mr. Cudd approved the similarly situated white nurse’s accommodations but denied

Plaintiff's accommodations. Mr. Cudd also treated a similarly situated white male coworker more

favorably than Plaintiff.

25
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 25 of 32
149. Defendant, through Mr. Cudd, repeatedly denied Plaintiff's requested
accommodations for six months. Upon information and belief, the white nurse was permitted to
sit for periods of time greater than fifteen minutes per hour, often for the duration of any procedure.

150. At the same time, Plaintiff's requested accommodations were denied. The last
accommodation Plaintiff requested was to be able to sit for no more than fifteen minutes on an
intermittent basis.

151. After Plaintiff engaged in protected activity by filing her EEOC charges and
requesting accommodations, Defendant engaged in a series of retaliatory actions.

152. Defendant issued Plaintiff a final counseling a month after Plaintiff filed the Second
EEOC Charge. The final counseling cited Plaintiff's failure to complete training, even though
Plaintiff had completed the training three months earlier.

153. Defendant terminated Plaintiff without providing her a termination notice.

154. Defendant had knowledge of and ratified the acts of unlawful race and sex
discrimination and continuing retaliation against Plaintiff and refusal to accommodate her
disabilities based on her race and sex, and it failed to take corrective action to remedy the
discrimination and continuing retaliation inflicted on Plaintiff.

155. There is compelling evidence of willful and intentional discrimination.

156. A causal connection exists between Plaintiff's protected activities and the adverse
actions taken against her.

157. As a result of Plaintiff's protected activities, race, and sex, Plaintiff was prevented
from returning to her position with Mercy Radiology or from being transferred to an available

position for which she was qualified.

26
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 26 of 32
158. To the extent Defendant purports to have had legitimate, non-discriminatory
reasons for taking adverse actions against Plaintiff, such reasons are pretexts for the true reasons,
which are her race, sex, and legally protected activities, as described herein.

159. Defendant’s conduct, as described above, was without justification or excuse, is
reprehensible, and occurred despite Plaintiffs efforts to prevent, halt, and reverse the
discrimination and retaliation. As a direct and proximate result of Defendant’s unlawful conduct,
Plaintiff is now and will continue to be unlawfully deprived of income in the form of wages,
compensation, and other monetary and non-monetary benefits due to her, in amounts to be proven
at trial.

160. As a result, Plaintiff is entitled to recover from Defendant damages in excess of
twenty-five thousand dollars ($25,000.00) in an amount to be proven at trial, including
consequential, general, special, punitive, and compensatory damages; injunctive relief to deter
similar misconduct in the future; back pay; front pay; damages for emotional distress; prejudgment
interest; and the costs of this action.

COUNT II
(ADAAA, 42 U.S.C. §§ 12112 et seg. — Discrimination and Retaliation
Based on Disability)
161. The allegations of the previous paragraphs are realleged and incorporated herein
by reference.
162. Plaintiff had major reconstructive surgery on her foot and ankle, with some
complications occurring during the recovery period resulting in chronic pain syndrome and

swelling. Plaintiffs condition, as described above, qualifies as a disability within the meaning of

the ADAAA.

27
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 27 of 32
163. Plaintiffs disability substantially limited her major life activities related to
walking, standing, and climbing and required Plaintiff to be able to sit if substantial pain or
swelling occurred.

164. Plaintiff also had depression, anxiety, and ADHD, disabilities which substantially
limited her major life activities including but not limited to sleeping, concentrating, focusing,
organizing, interacting with others, and fatigue.

165. Defendant was aware of Plaintiff's disability and her requests for accommodations
which were updated regularly by Plaintiff as her condition improved.

166. Plaintiff requested to be allowed to return to Mercy Radiology; she received her
doctor’s recommendation that she would be able to perform the essential functions of her job based
on his experience and knowledge of radiology departments; and Plaintiff provided Defendant with
her doctor’s note explaining her requested accommodations.

167. Alternatively, Plaintiff asked that if Defendant would not allow her to return to
Mercy Radiology, that Defendant transfer her to a position for which she was qualified or
otherwise allow her to continue her employment with Defendant.

168. Defendant also improperly regarded Plaintiff as disabled and unable to perform her
job and refused to allow her to return to work until she was “100%” when she was able and willing
to work.

169. Plaintiff is a qualified individual able to perform the essential duties of a Clinical
Nurse I, she was capable of completing the assignments at Mercy Radiology with the requested
accommodations, as demonstrated during her pregnancy in 2008~2009.

170. Plaintiff's disability and her protected activity of submitting multiple charges to the

EEOC were motivating factors in Defendant’s termination of Plaintiff.

28
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 28 of 32
171. Defendant’s failure to accommodate Plaintiff's disability and failure to engage in
the interactive process in good faith was in retaliation for Plaintiff engaging in protected activity.

172. Defendant either intended to cause, or was recklessly indifferent to the likelihood
that its conduct would cause, severe emotional distress to Plaintiff.

173. Defendant’s conduct did in fact cause severe emotional distress to Plaintiff,
including severe depression and anxiety.

174. Defendant’s conduct, as described above, was outrageous and aggravated, and
included actual malice, oppression, insult, rudeness, indignity, and a reckless and wanton disregard
of Plaintiff's rights and interests under the ADAAA. As a result, Plaintiff is entitled to an award
of punitive damages.

175. Asa direct and proximate result of Defendant’s unlawful conduct, Plaintiff is now
and will continue to be unlawfully deprived of income in the form of wages, compensation,
monetary and non-monetary benefits due to her, and medical and other expenses.

176. Asa result, Plaintiff is entitled to recover from Defendant all damages in excess of
twenty-five thousand dollars ($25,000) in an amount to be proven at trial, including consequential,
general, special, punitive, and compensatory damages; injunctive relief to deter similar misconduct
in the future; back pay; front pay; damages for emotional distress; pre- and post- judgment interest;
reasonable attorneys’ fees; and the costs of this action.

COUNT I
(Wrongful Discharge in Violation of Public Policy Based on Gender, Race, and Disability — North
Carolina Equal Employment Practices Act N.C. Gen Stat. § 143-422.1, et seq.)

177. The allegations of the previous paragraphs are realleged and incorporated herein by

reference.

178. Plaintiff was an employee-at-will of Defendant.

29
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 29 of 32
179. The public policy of the State of North Carolina, as set forth in N.C. Gen. Stat. §
143-422.2(a), North Carolina’s Equal Employment Practices Act (“NCEEPA”), prohibits
employers from discriminating against employees on the bases of their race, gender, or disability.

180. Defendant violated the public policy of North Carolina as set forth in N.C. Gen.
Stat. 143-422.1 et seq. by terminating Plaintiff because of her race, gender, and disability, and
because of her complaints to the EEOC of the discrimination and retaliation based on her race,
gender, and disability.

181. Plaintiff's supervisor, Mr. Cudd, was supported in his race, gender, and disability
discrimination by Defendant’s pattern and practice of denying employees the opportunity to
engage in the interactive process when requesting reasonable accommodations.

182. After Plaintiff complained to the EEOC regarding the discrimination, Defendant
retaliated against Plaintiff up to and including termination.

183. Defendant’s conduct was outrageous and aggravated, and included actual malice,
oppression, insult, rudeness, indignity, willful, wanton, or a reckless disregard for Plaintiff's rights
and interests. As a result, Plaintiff is entitled to an award of punitive damages.

184. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff is now
and will continue to be unlawfully deprived of income in the form of wages, compensation,
monetary and non-monetary benefits due to her, and medical and other expenses.

185. Asa result, Plaintiffis entitled to recover from Defendant all damages in excess of
twenty-five thousand dollars ($25,000) in an amount to be proven at trial, including consequential,
general, special, punitive, and compensatory damages; injunctive relief to deter similar misconduct
in the future; back pay; front pay; damages for emotional distress; pre- and post- judgment interest;

reasonable attorneys’ fees; and the costs of this action.

30
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 30 of 32
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays the Court as follows:

1. Pursuant to Count One (Violations of Title VII), that Plaintiff have and recover from
Defendant all damages in excess of $25,000.00 in an amount to be proven at trial, including
punitive, consequential, general, special, punitive, compensatory, injunctive relief to deter similar
misconduct in the future; back pay; front pay; damages for emotional distress; pre- and post-
judgment interest; reasonable attorneys’ fees; and the costs of this action;

2. Pursuant to Count Two (Violations of ADAAA), that Plaintiff have and recover from
Defendant all damages in excess of $25,000.00 in an amount to be proven at trial, including
punitive, consequential, general, punitive, special, compensatory, injunctive relief to deter similar
misconduct in the future; back pay; front pay; damages for emotional distress; pre- and post-
judgment interest; reasonable attorneys’ fees; and the costs of this action;

3. Pursuant to Count Three (Wrongful Discharge in Violation of Public Policy —
NCEEPA), that Plaintiff have and recover from Defendant all damages in excess of $25,000.00 in
an amount to be proven at trial, including punitive, consequential, general, special, compensatory,
injunctive relief to deter similar misconduct in the future; back pay; front pay; damages for
emotional distress; pre- and post-judgment interest; reasonable attorneys’ fees; and the costs of
this action;

4. That the Court order injunctive relief against Defendant to cease the pattern and
practice of discrimination and retaliation against employees and cause Defendant to cease such

wrongful practices as monetary relief alone is insufficient to provide complete relief;

5. That Plaintiff have and recover all costs incurred in this action, including attorneys’
fees;
6. The cost of this action be taxed against the Defendants;
31

Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 31 of 32
7. That this matter proceed to trial before a jury; and

8. That the Court may grant such other and further relief as it deems just and proper.

Respectfully submitted, this the 28th day of January, 2019.

MALONEY LAW & ASSOCIATES, PLLC

Ain

Mar et Behringer Maloney, N.C. Bar 13253
b enntfer Diane Spyker, N.C. Bar 46048

1824 E. Seventh Street

Charlotte, NC 28201
mmaloney@maloneylegal.com
ispyker@maloneylegal.com

Telephone: 704-632-1622

Facsimile: 704-632-1623

Attorneys for Plaintiff

32
Case 3:19-cv-00095-DCK Document 1-1 Filed 02/27/19 Page 32 of 32
